Case 9:19-bk-11573-MB   Doc 310 Filed 09/27/19 Entered 09/27/19 11:58:17   Desc
                         Main Document     Page 1 of 4
Case 9:19-bk-11573-MB   Doc 310 Filed 09/27/19 Entered 09/27/19 11:58:17   Desc
                         Main Document     Page 2 of 4
                  Case 9:19-bk-11573-MB         Doc 310 Filed 09/27/19 Entered 09/27/19 11:58:17     Desc
                                                 Main Document     Page 3 of 4


                    1   Revenue and Taxation Code sections 616 and 617. This is the ordinary course of
                    2
                        procedure every tax year, including the 2014 through 2019 tax years.
                    3
                    4         7.     Once property is assessed on the secured roll, the assessments remain on

                    5   the secured roll. Once property is assessed on the unsecured roll, the assessments
                    6
                        remain on the unsecured roll. The Assessor never removed the assessments ofHVI's
                    7
                    8   property from the secured roll. To this day, the original assessments ofHVI's property

                    9   on the secured roll remain in place.
                  10
                              8.     E xhibit SB-12 is an Excel spreadsheet that shows the assessments of
                  11
                  12    HVI's property on the secured roll . Attached as E xhibit SB-13            is an Excel
                  13
                         l                  I                    '                                     0




                        spreadsheet that shows the assessments ofHVI's property on the unsecured roll.
                  14
                              9.     The information in Exhibits SB-12 and SB-13 originates directly from
                  15
                  16    the Assessor's secured and unsecured electronic roll databases. The Assessor's
                  17    databases have the exact same information as is contained in the Assessor's secured
                  18
                        and unsecured rolls. HVI or any creditor of HVI can review the Assessor's secured
                  19
                  20    roll and unsecured roll for assessments of HVI's property and confirm that these
                  21    assessments of HVI's property were assessed on the secured or unsecured roll and
                  22
                        subject to ad valorem tax liens.
                  23
                  24          10.    E xhibits SB-12       and SB- 13 were created according to the same

_____ ·-· 25 ___ process. The first st�_2_involves a query ofthe Assessor's databases fo_ij)arcels owned _____
          26
                 by or assessed to HVI. As a result ofthis first step, the query generates a list ofparcels
          27
                  28    by Assessor Parcel Number assessable to HVI. All parcels assessable to HVI are then
                        C:\Users\dwiggam\AppData\L
                        ocal\Microsoft\Windows\Tem
jN0W SPENCE GREEN LLP   porary Internet
                                                                     3
                        Filcs\Content.Outlook\SAURJ ----------------------
                        ETF\Dcclaration Assessor re           DECLARATION
                  Case 9:19-bk-11573-MB          Doc 310 Filed 09/27/19 Entered 09/27/19 11:58:17                        Desc
                                                  Main Document     Page 4 of 4


                        1   compiled in a list for transmittal to Assessor's Information Services ("IS"). Assessor's
                    2
                            IS then provides to the Assessor values associated with those parcels. The Assessor
                    3
                    4       then uses this information to create the Excel spreadsheet.

                    5             11. Exhibits SB-12 and SB- 13 attached hereto were made at or near the
                    6
                            time of the act, event, or conditions stated therein by, or from information
                    7
                    8       transmitted by, someone with knowledge of the facts, from records kept in the

                    9       course of the regularly conducted activity of the Assessor, and the records were
                  10
                            made as part of the regular practice of the Assessor.
                  11
                  12              12. Exhibits SB-12 and SB- 13 show that the 2019 total assessed value of
                  13        HVI's property i� the County is $70�465,313 for property assessed on the s�cured roll
                  14
                            and $253,760 for property assessed on the unsecured roll.
                  15
                  16              I declare under penalty of perjury under the laws of the United States of
                  17        America that the foregoing is true and correct.
                  18
                  19
                                  Executed on the   -Z. =1- day of September, 2019 in Santa Barbara, California.
                  20
                  21                                                             Derek Wiggam
                  22
                  23
                  24
                  25
                                                    ----- �- ·- ---   -- ------- --- -- --···--------- -   -   -�· - ·----- ···   --- --- - - -· --
                  26
                  27
                  28
                            C:\Usersldwiggam\AppData\L
                            ocal\Microsofl\Windows\Tem
;Now SPENCE GREEN LLP       porary Internet                                 4
                            Files\Content.Outlook\5AURJ ---------------------
                            ETF\Declaration Assessor re               DECLARATION
